United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Chicago, IL,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1357
Issued: March 30, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 4, 2019 appellant filed a timely appeal from an April 30, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
docketed this appeal as No. 19-1357.
On December 21, 2018 appellant, then a 62-year-old mail processing clerk, filed a
traumatic injury claim (Form CA-1) alleging that on December 20, 2018 she sustained a head
contusion when the bar from an all-purpose container (APC) fell and struck her in the head while
in the performance of duty. In an attached statement, she explained that as she was loading boxes
into the lower rack of the APC, the top rack popped open and slammed down onto the top of her
head. Appellant indicated that she sustained a knot on her head and experienced headaches due to
the incident. On the reverse side of the claim form, her supervisor indicated that she stopped work
the same day and returned to work on December 24, 2018.

1

Appellant submitted additional evidence with her appeal. However, the Board’s Rules of Procedure provides that
“The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20
C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.

Under OWCP File No. xxxxxx767, appellant has a prior OWCP claim accepted on
April 12, 1989 for tenosynovitis of the hands and wrists, bilateral carpal tunnel syndrome, a
displaced cervical intervertebral disc, and a complete left rotator cuff rupture due to factors of her
federal employment.
In support of her claim, appellant provided a February 23, 2019 narrative medical report
from Dr. Samuel Chmell, a Board-certified orthopedic surgeon. Dr. Chmell diagnosed appellant
with multi-level cervical disc protrusion with radiculopathy as a result of the December 20, 2018
work incident. He explained that, when appellant was struck on the head by the heavy APC door,
she sustained a severe axial load to her cervical spine. Dr. Chmell explained that axial loads such
as this are a common cause of serious cervical spine injuries. He also made note of appellant’s
history of treatment in relation to the December 20, 2018 employment incident.
By decision dated April 30, 2019, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that her medical condition was causally related to
the accepted December 20, 2018 employment incident. It noted that medical evidence contained
in OWCP File No. xxxxxx767 referenced the conditions noted in Dr. Chmell’s report a significant
number of years prior in relation to a December 3, 1988 date of injury.
Pursuant to 20 C.F.R. § 501.2(c)(1), the Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Decisions on claims are
based on the written record, which may include forms, reports, letters, and other evidence of
various types such as photographs, videotapes, or drawings.2 Evidence may not be incorporated
by reference, nor may evidence from another individual’s case file be used.3 Evidence contained
in another of the claimant’s case files may be used, but a copy of that evidence should be placed
into the case file being adjudicated.4 All evidence that forms the basis of a decision must be in
that claimant’s case record.5
In adjudicating the present claim, OWCP File No. xxxxxx535, OWCP referenced the facts
and medical conclusions obtained from OWCP File No. xxxxxx767.6 However, it has not
administratively combined the two case records or incorporated the referenced evidence into the

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5(a)
(June 2011).
3

Id.; G.K., Docket No. 18-1594 (issued March 8, 2019).

4

Id.

5

Id.

6

G.K., supra note 3.

2

current case record.7 The Board is therefore not in a position to make an informed decision
regarding appellant’s entitlement to FECA benefits.8
Furthermore, OWCP’s procedures provide that cases should be administratively combined
when correct adjudication of the issues depends on frequent cross-referencing between files.9 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.10
Here, the medical evidence of record in OWCP File No. xxxxxx767 provides a diagnosis
of cervical disc displacement with radiculopathy in relation to appellant’s cervical spine prior to
the December 20, 2018 date of injury. Appellant then filed a traumatic injury claim for the same
body part, assigned OWCP File No. xxxxxx535, which is the claim presented before the Board.
The evidence pertaining to OWCP File No. xxxxxx767, however, is not part of the case record
presently before the Board.
For a full and fair adjudication, the case must be returned to OWCP to administratively
combine the current case record with OWCP File No. xxxxxx767, and determine whether appellant
has provided sufficient rationalized medical evidence to establish a cervical spine condition
causally related to the December 20, 2018 employment incident. Following this and such further
development as OWCP deems necessary, it shall issue a de novo decision.

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000) (cases should be combined when correct adjudication of the issues depends on frequent crossreferencing between files); G.K., supra note 3.
8

See G.K., supra note 3; C.R., Docket No. 17-1262 (issued May 21, 2018); K.P., Docket No. 15-1945 (issued
February 10, 2016); M.C., Docket No. 15-1706 (issued October 22, 2015).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
10

Id.; D.L., Docket No. 18-0592 (issued February 6, 2019); K.T., Docket No. 17-0432 (issued August 17, 2018).

3

IT IS HEREBY ORDERED THAT the April 30, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: March 30, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

